DETAILED ACTION
	This Office Action is in response to the amendment filed on November 5, 2021. Claims 12 - 17 and 20 - 22 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on November 5, 2021 has been entered and considered by the examiner. Based on the amendment to the specification, specifically the abstract, and the amendment to the claims to overcome the rejections under 35 U.S.C. 101, 112, along with amending subject matter considered allowable (from the previous Office Action) into the independent claim, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 12 - 17 and 20 - 22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 12: The prior art of Mason et al. (“Solution Methods for the Balancing of Jet Turbines”) discloses objective function value reduction testing when interchanging the position of blades, Henning et al. (U.S. PG Pub 2006/0153684 A1) provides the simulation of the assembly of blades, with Kipourous et al. (“Multi-Objective Optimization of Turbomachinery Blades Using Tabu Search”) discloses the use of a Tabu Search algorithm, and Nelson et al. (U.S. Patent 6,109,871),adds diametrically balanced blade units.
However, none of the references taken either alone or in combination with the prior art of record discloses a computer-implemented method for simulating blade distribution on a turbomachine, comprising:
“generating a plurality of neighbor distributions based on a reference distribution, said plurality comprising at least one first neighbor distribution generated according to a strategy promoting the attainment of a 
wherein the method further comprises, for the reference distribution and for each neighbor distribution, computing of at least one unbalance based on balancing parameter measurements of a same type contained in the distribution blade configurations, and based on positions associated to blade configurations in the distribution, the cost function depending on the unbalance”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
November 13, 2021